Title: From George Washington to Jonathan Trumbull, Sr., and Matthew Thornton, 21 January 1776
From: Washington, George
To: Trumbull, Jonathan Sr.,Thornton, Matthew



Sir
Cambridge Jany 21st 1776

In the hurry of my last dispatches to you of the 19th inst. I forgot to intimate, that for the encouragement of the Regiment destined for Canada, a months advanced pay will be allowed Officers and Men, by me, in behalf of the Congress—At the same time I think it but right that you should be apprized of the intention of this Government to advance their Regiment another months pay to enable them to provide for so long and fatiguing a march, and in the mean time for the men to have something for their families to subsist on during their absence.
I have no doubt, but that this last advance will be pleasing enough to Congress, and that the money will be speedily refunded; but as I have no authority to direct it accordingly would not appear by any act of mine to put the three Regiments for Canada upon a different footing from those which have been raising for this Army; I only give you a hint of the intention of this Government, that, if you think proper, the Regiment from your Colony may be placed upon the same footing,

as I know all kinds of distinctions are considered by Troops with an evil and a jealous eye.
Such necessaries as are absolutely requisite for the march of this Regiment you will please to have provided upon the best terms you can, and a regular account with vouchers thereof kept, that payment may be made.
The importance of dispatch, will, I am persuaded, appear in so urgent and pressing a light to you, that I need add nothing on this head, but shall be glad to hear what progress you make in the business, being With the sincerest regard and esteem Sir your most obedient Servant

Go. Washington


P.S. Being under some apprehension that the inclosed was omitted in my last I now send it and am &c.


G.W.
